NO. 12-17-00313-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

JENNIFER ORREN,                                           §    ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Jennifer Orren filed an original mandamus proceeding complaining of the trial court’s
June 21, 2017 order granting the motion for new trial filed by Dale Blocker and David George.
On November 22, 2017, this Court conditionally granted Orren’s petition and directed
Respondent to vacate his June 21 order and to render judgment on the jury’s verdict. By an
order signed on December 7, Respondent has complied with this Court’s opinion and order,
rendering this proceeding moot. Accordingly, we dismiss Orren’s petition for writ of mandamus
as moot.
Opinion delivered December 13, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                        DECEMBER 13, 2017

                                       NO. 12-17-00313-CV



                                       JENNIFER ORREN,
                                            Relator
                                              V.

                                HON. F. ALFONSO CHARLES,
                                         Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Jennifer Orren; who is the relator in Cause No. 2014-859-B, pending on the docket of the 124th
Judicial District Court of Gregg County, Texas. Said petition for writ of mandamus having been
filed herein on October 16, 2017, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby
dismissed as moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.